Citation Nr: 9909787	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-31 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for frostbite of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.



This appeal arises from a March 1997 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for frostbite of the feet.  


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
showing the existence of frostbite of the feet postservice.  

2.  The claim for service connection for residuals of 
frostbite of the feet is not plausible.  


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
frostbite of the feet is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in essence, that 
service connection is warranted for frostbite of the feet due 
to service incurrence.  He stated that he had been able to 
live with the condition previously, but that frostbite 
coupled with old age was now very painful.  

The threshold question as to the issue of entitlement to 
service connection for frostbite of the feet is whether the 
veteran has presented a well-grounded claim, that is, one 
that is plausible.  If not, the appeal must fail and there is 
no duty to assist him further in the development of his claim 
as additional development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet.App. 78 
(1990); Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  For the 
reasons discussed below, the Board finds that the veteran has 
not presented a well-grounded claim of service connection for 
frostbite of the feet.  

Service medical records were not associated with the claims 
folder and could not be found at the National Personnel 
Records Center (NPRC).  It is assumed that they were located 
in the area where records were destroyed by fire at the NPRC 
in 1973.  However, a search of morning reports from the 23rd 
Infantry Regiment, Company K, from January to April 1953 and 
also from October to December 1953, indicated no evidence of 
records showing treatment received by the veteran.  

After service, medical records from 1973 to 1996 from William 
Truscott, MD, and March 1982 to April 1982 from North Penn 
Hospital were obtained and associated with the claims folder.  
These records were devoid of any treatment, findings, or 
diagnosis of frostbite of the feet during or after service.  
The veteran also submitted a copy of an undated Philadelphia 
Inquirer news article that discussed frostbite injuries 
suffered by Korean War veterans.  The article did not speak 
specifically regarding the veteran.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

To sustain a well-grounded claim, the veteran must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
To be well grounded, a claim must be accompanied by 
supportive evidence and such evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet.App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and a nexus between the inservice injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet.App. 498 (1995).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).

In this case, the veteran indicates he has frostbite of the 
feet attributable to service.  Although he claims that he has 
frostbite of the feet due to service, the evidence is not 
probative of this claim.  Although the veteran's service 
medical records were apparently destroyed by fire at the NPRC 
in 1973, no other evidence has been presented to show that he 
had frostbite in service or at any other time.  The medical 
evidence of record also does not show that the veteran has 
residuals of frostbite of the feet at the present time.  
Congress specifically limited entitlement to service-
connected disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. § 1110 
(West 1991).  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  The veteran has presented 
private treatment records and an undated news article 
regarding frostbite in Korean War Veterans.  The private 
medical records are devoid of any treatment for frostbite of 
the feet and the news article does not speak specifically to 
the veteran's alleged frostbite of the feet, only generally 
to frostbite as a disability seen in Korean War veterans.  
Based on the lack of evidence showing frostbite in service or 
a present disability for residuals of frostbite of the feet, 
the claim as to service connection for this disability is not 
plausible. 


ORDER

Service connection for frostbite of the feet is denied.  





		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

